Biedzell, J.
I concur in the affirmance of the order appealed from on the ground that the respondents, who were plaintiffs below, have not demonstrated the unconstitutionality of the acts of the legislature upon *427which the defendants and appellants rely for justification of the acts complained of in the complaint filed. Neither upon oral argument nor in the briefs have the respondents pointed out whereiri the provisions of the state Constitution are violated by the failure of the acts to provide for a sufficient sinking fund to pay the principal of the bonds to he issued, nor wherein legislative functions have been delegated in the matter of fixing amounts, denominations, maturities,, and rates of interest. In fact, the appellants in their brief have contented themselves with a mere statement of the foregoing constitutional objections, without attempting to specify or point out wherein the Constitution has been violated in those connections. Obviously the ordinary presumption of the constitutionality of acts of the legislature obtains, and it is not overcome by a mere statement of a constitutional objection to legislation which does not purport to show wherein the Constitution has been violated in the manner stated. There is no argument in the brief in support of the foregoing objections. It is not contended that, in connection with the authority to issue bonds, provision is not made sufficient to pay the interest semiannually and the principal within thirty years from the passage of the law, within the requirements of § 182 of the Constitution as amended. So this objection might properly be considered as abandoned.
As to the objection that the provisions in the various laws authorizing the governor and the industrial commission to fix amounts, denominations, maturities, and rates of interest, involve delegation of legislative power, it is not apparent wherein the indebtedness for the specific purposes has not been adequately authorized by the legislature, nor wherein the provisions relating to denominations, rates of interest, etc., amount to anything more or less than regulations of detail in carrying out the authorized purposes. On its merits, therefore, this objection should be regarded as being without foundation.
With the exception noted above, the brief of the appellants concerns itself wholly with the argument that the purposes for which the bonds are authorized to be issued are not public purposes, and are therefore purposes for which taxes cannot be levied without depriving the appellants of property without due process of law, in violation of article 14 of the Amendments of the Constitution of the United States. *428This question is one for the ultimate determination of the judicial authority of the Federal government. This court knows from facts stated upon the oral argument, as well as from facts which are a matter of general information in the state, that a similar suit'is now pending for decision in the Supreme Court of the United States, the decision rendered by the Federal district judge being cited and relied upon in the principal opinion herein. It is also a matter of general information that at the special session of the legislature, just recently closed, a joint resolution was passed asking for the advancement of the hearing of that cause in the Federal Supreme Court. From these facts it might at first blush seem that the decision of this question now by this court would be a work or supererogation. But the Supreme Court of the United States has said that the decision of the highest court of a state, as to what should be deemed a public purpose in a particular state, is entitled to the highest respect, and therefore it may not be out of place for this court to concern itself with the Federal question, to the extent at least of expressing its opinion upon whether or not the purposes for which the indebtedness is authorized to be created are public. See Jones v. Portland, 245 U. S. 217, 62 L. ed. 252, L.R.A.1918C, 765, 38 Sup. Ct. Rep. 112, Ann. Cas. 1918E, 660.
"What is or what is not a public purpose must necessarily depend upon the condition which calls forth the particular activity on the part of the state. The economic and legislative history of the state affords the chief repository of information to be drawn upon in the decision of the question. This matter has been so clearly stated in the decision of the Federal district judge that it seems superflous to do more than adopt that opinion.
It is of course the prime function of government to secure and preserve equality of economic opportunity, and in order to do so the state must concern itself with the facts. It is confronted by a condition. If the people of the state, through the adoption of constitutional amendments (going back a number of years, for instance, to the adoption of amendments authorizing public ownership of terminal elevators), and by the adoption at referendum election of acts of the legislature submitted for their approval, conceive that the conditions to be dealt with require a limited public ownership of businesses or utilities as in-*429strumentalities to be employed in securing a greater degree of equality of economic opportunity, their judgment upon such question is entitled to the greatest weight. I say “limited public ownership,” for the reason that, after all, that is all that is attempted, for the government of the state of North Dakota cannot take a long stride in the direction of public ownership of businesses, heretofore considered exclusively private, with the means at its disposal, and manifestly all steps taken must be justified upon the basis either of experience or experiment. A court is not so gifted with assured wisdom or prophetic vision that it can say in advance of actual trial when the limit will be reached. Suffice it to say that the question as now presented is one partaking so strongly of a political character that the people can neither avoid the responsibility for, nor escape the consequences of, its decision either way. The Constitution, as I view it, is not a legal straight-jacket, restraining the movement of the governments of sovereign states at every turn in their attempts to grapple with their peculiar economic and governmental problems. Neither does it acts as a perpetual check upon the application of remedies which the people of a state might deem it expedient to employ in solving their own problems. Whatever damages the plaintiffs in this case may suffer, they will suffer as members of the democratic family associated as the government of the state. I know of no way a citizen in a democracy can be relieved of his share of the burden incident to the character of the government, and, as a matter of reciprocity,. it may be noted that all the blessings of a democratic government are thrust upon an unassenting minority. Con-cededly the experiment attacked is a public one, and in this respect it differs from all attempts that have been heretofore made to accomplish governmental aims through aid to private individuals and corporations. The coiftrol here is also public.
From the standpoint of constitutional law the essence of the whole matter is that the validity of the laws assailed cannot be decided out of hand on the basis of what might or might not have been considered a public use under some anterior condition of society.
While the legislative declaration of the public purpose is not conclusive, it cannot be judicially declared erroneous or unfounded in ■this state, in view of the previous industrial and economic experiences of our population.
*430Christianson, CL J.
In my opinion this is a so-called friendly or “fictitious” lawsuit, and does not in fact present an actual controversy. Hence, I am agreed that the action should be dismissed. See Chicago & G. T. R. Co. v. Wellman, 148 U. S. 339, 36 L. ed. 176, 12 Sup. Ct. Rep. 400.
The majority members, however, treat the ease as a real one, and pass upon the merits of the constitutional questions. In so doing they hold (as announced in paragraph 2 of the syllabus), — and their conclusions upon all questions discussed in the majority opinion are predicated upon the proposition, — that certain amendments proposed by initiative petition and submitted to the electors at the general election in 1918 were duly adopted and became a part of the state Constitution. For the reasons stated by me in my concurring opinion in State ex rel. Linde v. Hall, 35 N. D. 34, 159 N. W. 281, and in my dissenting opinions in State ex rel. Twichell v. Hall, post, 459, 171 N. W. 213, and State ex rel. Byerly v. State Canvassers, ante, 126, 172 N. W. 80, I am of the opinion that such alleged constitutional amendments were never constitutionally adopted, and in fact never became a part of the Constitution of this state.
Affirmed in 253 U. S. 233, 64 L. ed. 878, 40 Sup. Ct. Rep. 499.